Citation Nr: 1135879	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left hand fracture involving fingers 2, 3, 4, 5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction of the case currently resides with the RO in Little Rock, Arkansas.  

When the case was last before the Board in June 2010, the two issues currently before the Board were remanded for additional development.  In addition, the Board denied the claims for entitlement to service connection for hypertension, residuals of a back injury, skin cancer of the right ear and left arm, a right hip disorder, scarring of the right side of the face, and vision loss in the right eye.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a left hand fracture involving fingers 2, 3, 4, 5 are manifested by pain on motion; there is no ankylosis or loss of motion of the fingers, thumb, or hand.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a left hand fracture involving fingers 2, 3, 4, 5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.771a, Diagnostic Codes 5010, 5219 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that notice letters dated in February 2002, July 2003, November 2003, February 2005, and June 2008, the RO and the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for residuals of left hand fracture involving fingers 2, 3, 4, 5.  Service connection was awarded in a February 2004 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its June 2010 remand as it pertains to the increased rating claim decided herein.  Specifically, the June 2010 Board remand instructed the RO to readjudicate the claim, issuing the Veteran a supplemental statement of the case on the issue, considering all evidence added to the claims file since the June 2005 statement of the case.  The Board finds that the RO has complied with the Board's instructions and that the May 2011 supplemental statement of the case substantially complies with the Board's June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's residuals of a left hand fracture involving fingers 2, 3, 4, 5, is rated as 10 percent disabling throughout the entire appeal period, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5219.

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Also under Diagnostic Code 5003, in the absence of limitation of motion as described above, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Thus, as the Veteran is right-handed, the rating for his left hand is to be made on the basis of the left upper extremity being the minor extremity.

In classifying the severity of ankylosis and limitation of motion of single digits and combinations of digits the following rules will be observed: (1) Ankylosis of both the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints, with either joint in extension or in full flexion, will be rated as amputation.  (2) Ankylosis of both the MCP and PIP joints, even though each is individually in favorable position, will be rated as unfavorable ankylosis.  (3) With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms.) of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis, otherwise unfavorable.  (4) With the thumb, the carpometacarpal joint is to be regarded as comparable to the MCP joint of other digits.  Extremely unfavorable ankylosis of the fingers, all joints in extension or in extreme flexion, or with rotation and angulations of bones, will be rated as amputation.  

The ratings for Diagnostic Codes 5216 through 5219 apply to unfavorable ankylosis or limited motion preventing flexion of tips to within 2 inches (5.1 cms.) of median transverse fold of the palm.  Extremely unfavorable ankylosis will be rated as amputation under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

For index and long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MCP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the distal (terminal) interphalangeal (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223, a maximum disability rating of 20 percent may be assigned for favorable ankylosis of the index and long fingers of a minor hand.  A disability rating of 20 percent may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5219, for unfavorable ankylosis of the index and long fingers of the minor hand.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MCP and the PIP joints of a digit are ankylosed; or if only the MCP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

The medical evidence of record includes a January 2004 VA examination report.  It notes that he experiences flare-ups of his left hand fracture residuals during cold weather.  On examination there was no evidence of ankylosis and no limitation of motion as far as movement of the fingers.  Flexion of the left hand was to 80 degrees and extension was to 62 degrees.  Radial deviation was 16 degrees and ulnar deviation was 22 degrees.  The MCP joint showed flexion of 62 degrees and the left thumb had 62 degrees of flexion and zero degrees of extension.  X-rays showed loss of joint space in the area of the second and third carpometacarpal joints along with loss of joint space between the proximal ends of the second and third metacarpals.  This was noted to be posttraumatic or postoperative.  Additionally, both hands showed mild degenerative changes in the region of the interphalangeal joints.  The diagnosis was status post left hand fracture of the second metacarpal bone with moderate pain in cold weather.  

A December 2009 VA examination report notes that the Veteran was right hand dominant.  There is a decrease in hand strength of the left hand but no decrease in hand dexterity.  All fingers including thump are involved.  The joints involved include the interphalangeal, PIP, distal interphalangeal, MCP, carpal-metacarpal.  Precipitating factors include cold and/or overuse.  Alleviating factors include warmth.  Flare-ups occur weekly and last hours.  They are moderate in terms of severity.  The examiner described moderate decrease in the use and strength of the left hand during flare-ups.  

Physical examination of the index finger revealed objective evidence of pain on active range of motion of the left hand index finger.  Extension of the distal interphalangeal joint (DIP) of the index finger was normal.  Extension of the PIP joint of the index finger was normal and extension of the MCP joint was noted to be normal.  During all three motions, the index finger aligned with the hand.  There was no gap found between the index finger and the proximal transverse crease of the hand on maximal flexion of the finger.  After repetitive motion there was objective evidence of pain but no additional or new limitation of motion.  The long finger examination showed objective evidence of pain.  However, extension of the DIP, PIP, and MCP of the long finger were normal.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the long finger.  There was no objective evidence of pain and no additional or new limitation of motion.  Examination of the ring finger revealed objective evidence of painful motion on active range of motion.  There was no limitation on of motion with respect to the ring finger.  After repetitive motion there was objective evidence of pain but there was no additional or new limitation of motion of the ring finger after repetitive motion.  Examination of the little finger revealed objective evidence of painful motion and limitation of motion; however, there was no additional or new limitation of motion after repetitive motion of the little finger.  The left thumb, on active range of motion revealed less than one inch gap between the left thumb pad and the fingers.  There was objective evidence of pain with respect to the thumb.  There also was objective evidence of pain following repetitive motion but no additional or new limitation of motion of the thumb.  

The examiner stated that there is no amputation of a digit or part of a digit, no ankylosis of one or more digits, no deformity of one or more digits.  There is decreased strength for pushing, pulling, and twisting.  The decreased strength was noted to be with pushing forward, pulling, and holding onto a pen and paper, and with resistance.  There was slight decreased strength with twisting of the left hand.  There was no decreased dexterity for twisting, probing, writing, touching, and expression.  Grips were tested with dynamometer.  The left hand had grip strength of 10-20 and the right hand was 50-55.  There was no ankylosis of the left hand or wrist.  The left hand disability causes only weakened grip.  However, the Veteran is able to form a regular fist with less than 0.5 inch gap between the thumb and index finger.  The Veteran stated that all fingers hurt; however, the examiner felt that there was no visible pain.  There was no deformity, no swelling, and no decrease in sensation.  The examiner stated that severity cannot be quantified; there was completely normal range of motion of all fingers and thumb.  

X-ray studies revealed degenerative changes in the carpal-metacarpal joint spaces.  There was mild radiocarpal joint narrowing.  Mineralization was fairly well maintained.  Minimal degenerative changes were seen in the interphalangeal joints.  The impression was degenerative changes in the hand and wrist as described above.  The examiner noted that the Veteran is a retired automobile salesman.  He retired in 2002 due to back and psychological problems.  The examiner noted that the left hand disability has a moderate effect on chores, shopping, and traveling.  It prevents recreation and has a mild effect on feeding and dressing.  There is no effect on sports, bathing, toileting, and grooming.  

In the present case, a higher schedular evaluation would only be warranted if ankylosis of the left ring and little fingers was present (see 38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5223) or the ring and little fingers were amputated (see 38 C.F.R. § 4.71a, Diagnostic Codes 5155 and 5156).  Clearly the evidence fails to show that the left hand disability either resembles ankylosis or amputation of the right ring and little fingers.  Generally, his hand is noted to function well overall, with no ankylosis or limitations of the fingers or thumb.  Strength was decreased in terms of grip strength but dexterity was normal.  There was no increase in symptoms shown on repetitive testing with the exception of some pain that was not ordinarily present in the ring finger.  Absolutely no decrease in range of motion was found on repetitive use.  Thus, the preponderance of the evidence reflects that a rating in excess of 10 percent is not warranted during the entire appeal period.

The left hand disability involving fingers 2, 3, 4, 5 warrants a noncompensable rating under the diagnostic codes for rating limitation of motion/ankylosis of individual digits.  As such a 10 percent rating is warranted under Diagnostic Codes 5003 and 5010.  There is no evidence of incapacitating episodes and as such, a higher 20 percent rating is not warranted under the arthritis codes.  In addition, the evidence of record does not show any X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Thus, the competent credible evidence of record reflects that a rating in excess of 10 percent is not warranted for the residuals of left hand fracture involving fingers 2, 3, 4, 5.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher rating for this disability might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned rating for the entire appeal period is appropriate.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's left hand disability.  The Veteran's discrete manifestations of the service-connected disability are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial rating in excess of 10 percent for residuals of left hand fracture involving fingers 2, 3, 4, 5 is denied.


REMAND

In reference to the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that in the June 2010 remand, the RO was instructed to return the claims folder to the December 2009 VA examiner in order to obtain an addendum opinion addressing the nature and etiology of any chronic acquired psychiatric disorder diagnosed.  Specifically, the examiner was requested to provide an opinion as to the likely etiology of any currently present acquired psychiatric disorder and/or psychoses.  

Unfortunately, the resulting June 2010 VA addendum opinion is inadequate for adjudication purposes.  Specifically, the examiner noted that because the Veteran is a confusing historian and the claims file is unhelpful, the examiner was unable to render an opinion as to the time of the onset of the Veteran's psychiatric difficulties.  The examiner diagnosed the Veteran with a mood disorder at the December 2009 VA examination and in the June 2010 addendum opinion, the examiner again found that the Veteran has a mood disorder.  The examiner did note that there is verification in the record of the Veteran's stressor, namely having had friends in service who were later killed in Vietnam.  (The Veteran himself did not serve in Vietnam.)  The examiner opined, "Surely the loss of these friends was a painful event, one that quite possibly could have led to some depressive symptoms."

While the June 2010 addendum opinion indicates that the onset of the Veteran's psychiatric difficulties cannot be determined, it does indicate that there may be a relationship between the Veteran's alleged in-service stressor (the deaths of friends/fellow service members in Vietnam) and subsequent depressive symptoms.  However, it does not state with the requisite certainty whether the current psychiatric difficulties are etiologically related to the in-service stressor event.  Therefore, the Board is of the opinion that a new psychiatric examination by a different psychiatrist should be conducted so that the following opinion can be obtained:  whether it is at least as likely as not that the Veteran's current mood disorder is etiologically related to service, and specifically to the verified stressor event involving the death of fellow service members in Vietnam.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records, dating from January 2009 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination by a physician other than the December 2009 VA psychiatric examiner, in order to determine the nature and etiology of any current acquired psychiatric disorder.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

All diagnoses of psychiatric disorders should be listed.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present acquired psychiatric disorder, to include the previously diagnosed mood disorder, as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the fact that an in-service stressor has been verified and in the June 2010 VA addendum opinion, the VA examiner opined that it is possible that the loss of these friends (the verified stressor)was a painful event, one that could have led to some depressive symptoms.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


